Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-3, 23, 39, 55, 60, 65, 68, 69, 71, 73, 77-82, 87, 88, 93-96, 103-105, and 189 drawn to a method of identifying an individual having a kidney cancer who may benefit from treatment with an anti-cancer therapy comprising a VEGF antagonist and a PD-L1 axis binding antagonist, the method comprising determining the expression level of one or more of the following genes in a sample from the individual:
CD8A, EOMES, GZMA, GZMB, PRF1, IFNG, PD-L1, CXCL9, CXCL10, CXCL11, CD27, FOXP3, PD-1, CTLA4, TIGIT, IDOI, PSMB8, PSMB9, TAPI, or TAP2;
VEGFA, KDR, ESM1, PECAM1, FLT1, ANGPTL4, or CD34; or
IL6, CXCL1, CXCL2, CXCL3, CXCL8, or PTGS2;
wherein
(i)    an expression level of one or more of CD8A, EOMES, GZMA, GZMB, PRF1, IFNG, PD-L1,

(ii)    an expression level of one or more of VEGFA, KDR, ESM1, PECAM1, FLT1, ANGPTL4, or CD34; or IL6, CXCL1, CXCL2, CXCL3, CXCL8, or PTGS2 in the sample that is below a reference expression level of the one or more genes identifies the individual as one who may benefit from and receives treatment with an anti-cancer therapy comprising a VEGF antagonist and a PD-L1 axis binding antagonist, or a VEGF antagonist, classified in G01N33/5748.

II. Claims, 108 and 121, drawn to kit for identifying an individual having a kidney cancer who may benefit from treatment with an anti-cancer therapy comprising a VEGF antagonist and a PD-L1 axis binding antagonist, the kit comprising:
(a) reagents for determining the expression level of determining the expression level of one or more of the following genes in a sample from the individual:
CD8A, EOMES, GZMA, GZMB, PRF1, IFNG, PD-L1, CXCL9, CXCL10, CXCL11, CD27, FOXP3, PD-1, CTLA4, TIGIT, IDOI, PSMB8, PSMB9, TAPI, or TAP2;
VEGFA, KDR, ESM1, PECAM1, FLT1, ANGPTL4, or CD34; or IL6, CXCL1, CXCL2, CXCL3, CXCL8, or PTGS2; and, optionally,
, classified in C12Q 1/6886 or A61K 39/3955.
The inventions are independent or distinct, each from the other because:

Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the nucleic acids or antibodies (detection reagents) of Group II can be used as therapeutics, protein or nucleic acid labels, or for affinity chromatography. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



SPECIES ELECTIONS
Species Election for Group I
A.	This application contains claims directed to the following patentably distinct species of gene expression detected:
Elect ONE or a SPECIFIC COMBINATION of the genes listed in any of claims 1-3, 23, 39, 55, 60. Only claims encompassing the elected gene(s) will be examined.
The species are independent or distinct because each gene is structurally distinct requiring different detection reagents and outcomes for therapy. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, NO CLAIM is generic because the genes are listed alternatively and not generically.


B.	This application contains claims directed to the following patentably distinct species of gene expression detected:
(i) nucleic acid expression (claims 68 and 69); or
(ii) protein expression (claim 71).
The species are independent or distinct because expression type detected is structurally distinct requiring different detection reagents and assays. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 


C.	This application contains claims directed to the following patentably distinct species of gene expression outcome and therapy administered:
Based on the genes elected in A above, elect the therapy administered:
 (i) VEGF antagonist (claims 3, 55, 60, 189) or
(ii) VEGF antagonist and PD-L1 antagonist therapy (claims 3, 23, 39, 189).
The species are independent or distinct because each outcome requires a different therapy and different patient population treated. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.





Species Election for Group II
D.	This application contains claims directed to the following patentably distinct species of gene expression detected by the kit:
Elect ONE or a SPECIFIC COMBINATION of the genes listed in any of claims 108 and 121. Only claims encompassing the elected gene(s) will be examined.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, NO CLAIM is generic because the genes are listed alternatively and not generically.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (b) the prior art applicable to one species would not likely be applicable to another species; (c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Laura B Goddard/           Primary Examiner, Art Unit 1642